IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-KA-01097-COA

RICHARD PARKER A/K/A RICHARD                                                APPELLANT
BERNELL PARKER A/K/A RICHARD B.
PARKER

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          06/22/2017
TRIAL JUDGE:                               HON. JON MARK WEATHERS
COURT FROM WHICH APPEALED:                 FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    OFFICE OF STATE PUBLIC DEFENDER
                                           BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                         PATRICIA W. BURCHELL
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 10/02/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., FAIR AND WILSON, JJ.

       WILSON, J., FOR THE COURT:

¶1.    Richard Parker decided to hunt on someone else’s property without permission. A

game warden was called about the trespass and found Parker and Parker’s truck. Parker, a

prior convicted felon, had a rifle in his truck. Following a jury trial in the Forrest County

Circuit Court, Parker was convicted of unlawful possession of a firearm by a convicted felon.

Parker’s appointed appellate counsel filed a Lindsey brief, certifying that he has thoroughly

searched the record and found “no arguable issues” for appeal. Lindsey v. State, 939 So. 2d
743, 748 (¶18) (Miss. 2005). After an independent and thorough review of the record, we
agree that there are no arguable issues and that the evidence was sufficient to support the

conviction. Therefore, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On December 14, 2014, Jyntre Williamson, a game warden for the Mississippi

Department of Wildlife, Fisheries, and Parks, received a call reporting a suspected trespasser

on Bill McCrary’s land in Forrest County. Williamson arrived at McCrary’s property, where

McCrary and his son were parked. A red Toyota truck was parked nearby, and Williamson

approached the truck to investigate the alleged trespasser. Richard Parker was standing next

to the truck when Williamson approached. Parker told Williamson that he was there to hunt.

Williamson noticed a rifle in the front seat of the Toyota. Williamson used his iPhone to take

pictures of Parker and the rifle. Parker was arrested for trespassing. The Forrest County

Sheriff’s Department later released the rifle to its owner.

¶3.    Parker was indicted for unlawful possession of a firearm by a convicted felon. See

Miss. Code Ann. § 97-37-5 (Rev. 2014). At trial, the State introduced evidence of Parker’s

prior felony conviction.1 The State then called Williamson and a deputy sheriff to testify.

Parker did not testify or call any witnesses. The jury found Parker guilty, and the circuit

court sentenced him to ten years in the custody of the Department of Corrections, with five

years to serve, five years suspended, and five years of post-release supervision.

                                        ANALYSIS



       1
        Parker declined to stipulate to the prior conviction. The State showed that, less than
three months prior to his arrest in this case, Parker was convicted after pleading guilty to
possession of a controlled substance, a felony.

                                              2
¶4.    Lindsey, 939 So. 2d at 748 (¶18), establishes the “procedure to govern cases where

appellate counsel represents an indigent criminal defendant and does not believe that his or

her client’s case presents any arguable issues on appeal.” Parker’s appointed appellate

counsel complied with that procedure and certified that there are no arguable issues for

appeal. Pursuant to Lindsey, counsel sent Parker a copy of the brief and advised him that he

could file a pro se brief. Parker has not filed a brief.

¶5.    Parker was found standing next to his truck, and there was a rifle on the front seat of

the truck. No one else was present, and Parker stated that he was there to hunt. The State

also proved that Parker had a prior felony conviction. Clearly, there is sufficient evidence

to support the jury’s verdict finding Parker guilty of unlawful possession of a firearm by a

prior convicted felon. Furthermore, like Parker’s appellate counsel, we have “conducted an

independent and thorough review of the record, and we conclude that there are no issues that

warrant reversal.” Taylor v. State, 162 So. 3d 780, 787 (¶18) (Miss. 2015). Therefore,

Parker’s conviction and sentence are AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                               3